The offense is misdemeanor theft; the punishment, a fine of ten dollars and confinement in jail for one day.
The record fails to disclose that notice of appeal was given as required by law. Hence this court is without jurisdiction. Article 827, C. C. P., reads as follows:
"An appeal is taken by giving notice thereof in open court at the term of court at which conviction is had, and having the same entered of record. If notice of appeal is given at the term at which the conviction is had and the same is not entered of record, then by making proof of the fact, the judge of the court trying the cause shall order the same entered of record either in term time or vacation by entering in the minutes of his court an order to that effect. Said entry when so made shall bear date as of date when notice of appeal was actually given in open court."
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
         ON APPELLANT'S MOTION TO REINSTATE THE APPEAL.